 
 
I 
108th CONGRESS
2d Session
H. R. 4882 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2004 
Mr. Pitts (for himself, Mr. Brown of Ohio, Mr. Greenwood, Ms. Eshoo, Mr. Deal of Georgia, Mr. Gerlach, Mr. Weldon of Pennsylvania, Mr. Cannon, Mr. Matheson, Mr. Houghton, Mr. Bishop of Utah, and Mr. Cunningham) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Import and Export Act to provide authority to the Attorney General to authorize narcotic drugs in schedule I, II, III, or IV and nonnarcotic controlled substances in schedule I or II to be exported from the United States to a country for subsequent export from that country to another country, if certain conditions are met. 
 
 
1.Short titleThis Act may be cited as the Controlled Substances Export Reform Act of 2004.   
2.Reexportation of controlled substancesSection 1003 of the Controlled Substances Import and Export Act (21 U.S.C. 953) is amended by adding at the end the following subsection: 
 
(f)Notwithstanding subsections (a)(4) and (c)(3), the Attorney General may authorize any narcotic drug in schedule I, II, III, or IV or any nonnarcotic controlled substance in schedule I or II (which drug or substance is referred to in this subsection as a covered drug) to be exported from the United States to a country for subsequent export from that country to another country, if each of the following conditions is met: 
(1)Both the country to which the covered drug is exported from the United States (referred to in this subsection as the first country) and the country to which the drug is exported from the first country (referred to in this section as the second country) are parties to the Conventions referred to in subsections (a)(1)(C) and (e)(3). 
(2)The first country and the second country have each instituted and maintain, in conformity to such Conventions, a system of controls of imports of controlled substances which the Attorney General deems adequate. 
(3)With respect to the first country, the covered drug is consigned to a holder of such permits or licenses as may be required under the laws of such country, and a permit or license to import the drug has been issued by the country. 
(4)With respect to the second country, substantial evidence is furnished to the Attorney General by the person who will export the covered drug from the United States that— 
(A)the drug is to be consigned to a holder of such permits or licenses as may be required under the laws of such country, and a permit or license to import the drug is to be issued by the country; 
(B)there is an actual need for the drug for medical, scientific, or other legitimate uses within the country; and  
(C)the drug will not be exported from the country. 
(5)Within 30 days after the covered drug is exported from the first country to the second country, the person who exported the drug from the United States delivers to the Attorney General documentation certifying that such export from the first country has occurred. 
(6)A permit to export the covered drug from the United States has been issued by the Attorney General.. 
 
